COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ashford Smith v. The State of Texas

Appellate case number:       01-19-00935-CR

Trial court case number:     1597692

Trial court:                 209th District Court of Harris County

       The complete record was filed in this appeal on February 3, 2020. Appellant’s brief,
therefore, was due on March 5, 2020. See TEX. R. APP. P. 38.6(a). On March 17, 2020,
the Clerk of this Court notified appellant that the time for filing his brief had expired and,
unless the Court received a motion for an extension of time, with appellant’s brief, or a
motion for an extension of time to file appellant’s brief within ten days of the date of the
notice, the Court would be required to order the trial court to conduct a hearing pursuant to
Texas Rule of Appellate Procedure 38.8. See TEX. R. APP. P. 38.8(b)(2), (3); see also id.
10.5(b). Appellant has not filed a brief, a motion for an extension of time, or otherwise
responded to this Court’s notice.
       Accordingly, we abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Harris County District Attorney’s Office
and appellant’s appointed counsel, Daniel J. Werlinger, shall be present. TEX. R. APP. P.
38.8(b)(2). Appellant shall also be present for the hearing in person or, if he is incarcerated,
at the trial court’s discretion, he may participate in the hearing by closed-circuit video
teleconferencing.1
       The trial court is directed to:
       (1)     determine whether appellant wishes to prosecute the appeal;
       (2)     if appellant wishes to prosecute the appeal, determine whether good cause

1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On his request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the State’s attorney.
              exists to relieve Daniel J. Werlinger of his duties as appellant’s counsel;
       (3)    if good cause exists, enter a written order relieving Daniel J. Werlinger of his
              duties as appellant’s counsel, including in the order the basis for and finding
              of good cause, and appoint substitute appellate counsel at no expense to
              appellant;
       (4)    if good cause does not exist, set a date when appellant’s brief is due,
              regardless of whether this Court has yet reinstated the appeal and no later
              than 30 days from the date of the hearing;
       (5)    make any other findings and recommendations the trial court deems
              appropriate; and
       (6)    enter written findings of fact, conclusions of law, and recommendations as
              to these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp. 2017);
TEX. R. APP. P. 38.8(b).
       The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations and any orders with this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The court coordinator of the trial court shall set a hearing date and notify the parties
and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: ____/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court


Date: __May 5, 2020_____